A bill of complaint seeking to impress a lien on real property was dismissed with prejudice.
Plaintiff appealed.
The bill alleged that plaintiff was a real estate broker and that for valuable consideration defendants agreed in writing *Page 254 
that if they decided to sell the property within three years plaintiff should be their exclusive agent to consummate the sale and that before the expiration of three years from the date of the agreement defendants sold the property for $12,000.00 through another broker and declined to pay plaintiff the commission of 5% on the sale.
There is no basis in the allegations of the bill of complaint for the relief prayed. See Moss v. Sperry et al., 140 Fla. 301,191 So. 531, 125 A.L.R. 909 (1939); same, 147 Fla. 86,2 So. 2d 123.
The decree appealed from is affirmed.
So ordered.
CHAPMAN, C. J., TERRELL, and ADAMS, JJ., concur.